DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 58 is rejected under 35 U.S.C. 102a1 as being anticipated by Sexton et al. USP 8789281.
Sexton discloses a method of making a bearing, the method comprising: providing a bearing body 120 (Fig. 2D),  Filing Date: November 9, 2021applying a polycrystalline diamond layer 118 (col. 5, ll. 48 – 50 and col. 10, ll. 35 – 38) onto a surface of the bearing body, the polycrystalline diamond layer comprising a polycrystalline diamond bearing surface 112, wherein the polycrystalline diamond bearing surface 112 is a continuous surface along a diamond contact area of the bearing (Fig. 2A); and lapping the polycrystalline diamond bearing surface, polishing the polycrystalline diamond bearing surface, or combinations thereof (col. 6, ll. 6 – 7) such that the polycrystalline diamond bearing surface has a surface finish of 20 µin Ra or less (col. 6, ll. 8 – 25 and ll. 41 – 47).

Allowable Subject Matter
Claims 1 – 20, 23 – 25, 27 – 29, 55 and 58 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including one of the first and second bearing surfaces is a polycrystalline diamond bearing surface, and the other of the first and second bearing surfaces is a metal bearing surface comprising a metal, the metal containing at least 2 weight percent of a diamond solvent-catalyst based on a total weight of the metal.
In regards to claim 29, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including one of the first and second bearing surfaces is a polycrystalline diamond bearing surface, and the other of the first and second bearing surfaces is a metal bearing surface comprising a metal, the metal containing at least 2 weight percent of iron, cobalt, nickel, titanium, copper, ruthenium, rhodium, palladium, chromium, manganese, or tantalum based on a total weight of the metal.
In regards to claim 55, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including one of the first and second bearing surfaces is a polycrystalline diamond bearing surface, and the other of the first and second bearing surfaces is a metal bearing surface comprising a metal, the metal containing at least 2 weight percent of a diamond solvent-catalyst based on a total weight of the metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656